United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4478
                        ___________________________

                           Enio Mazariegos-Chojolan

                            lllllllllllllllllllllPetitioner

                                          v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: December 14, 2017
                            Filed: December 20, 2017
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      An immigration judge denied the request of Guatemalan citizen Enio
Mazariegos-Chojolan for special-rule cancellation of removal under section 203 of
the Nicaraguan Adjustment and Central America Relief Act of 1997 (NACARA)
because Mazariegos-Chojolan failed to register for benefits under the settlement
agreement in American Baptist Churches v. Thornburgh, (“ABC”), 760 F. Supp. 796
(N.D. Cal. 1991) (approving a settlement that required eligible Guatemalans to notify
the INS in writing by December 31, 1991, of their intent to receive the agreement’s
benefits). The Board of Immigration Appeals dismissed Mazariegos-Chojolan’s
appeal from this decision, and he now petitions this Court for review.

       Although Mazariegos-Cholojan couches much of his argument in legal terms,
the disposition of his claim depends upon the critical factual determination whether
he registered for ABC benefits in a timely fashion. See Manani v. Filip, 552 F.3d
894, 900 n.3 (8th Cir. 2009) (noting that an alien’s recitation of “due process” and
legal precedent in her brief “does not convert her attack on the BIA’s exercise of
discretion into a colorable constitutional” or legal claim over which this Court would
have jurisdiction). Mazariegos-Cholojan’s NACARA claim is not properly before
this Court because the agency denied relief based on his failure to register for ABC
benefits in a timely fashion. See Molina Jerez v. Holder, 625 F.3d 1058, 1069 (8th
Cir. 2010) (recognizing that whether an alien “registered for ABC benefits in a timely
manner is a purely factual issue over which this court lacks jurisdiction”). The
petition is dismissed for lack of jurisdiction.
                        ______________________________




                                         -2-